BUDGE, J.,
Dissenting. — The writer undertook to prepare an opinion in this case and indulged the hope that it might become the majority opinion. However, a majority of the court take a different view. I have therefore concluded *517to publish, this opinion showing my reasons for not concurring in the majority opinion.
Petitioner applied to this court for a writ of habeas corpus. From the petition it appears that he was arrested upon a warrant issued out of the probate court in and for Boundary county, upon a complaint charging him with criminal syndicalism; that he had a preliminary examination before the probate judge, who as committing magistrate, made an order holding him to answer to the district court in and for said county upon the charge aforesaid, and was placed in the custody of the sheriff of Boundary county in default of bail. Upon the issuance of the writ the sheriff made return that he held petitioner in custody by virtue of the commitment aforesaid. It was stipulated by respective counsel for petitioner and the sheriff: (a) that the petitioner was held in custody by virtue of the commitment aforesaid upon the charge of criminal syndicalism; (b) that the only evidence material to a determination of this proceeding consists of certain documentary evidence, to wit: minutes of meetings of I. W. W.’s, a leaflet entitled “Three Kinds of Strikes” and the preamble and constitution of the Industrial Workers of the World; (c) that the Industrial Workers of the World had adopted the preamble and constitution and had circulated the leaflet entitled “Three Kinds of Strikes”; (d) that the minutes were those of meetings of members of the I. W. W.; (e) that petitioner was and is a member of the Industrial Workers of the World, and (f) that the foregoing facts were duly proven by competent evidence upon the preliminary examination.
The sole question here for determination is whether the evidence introduced was sufficient to show probable' cause to justify the committing magistrate in binding petitioner over to the district court for the crime with which he was charged.
Criminal syndicalism is defined by C. S., secs. 8580 and 8581, as follows:
“Criminal syndicalism is the doctrine which advocates crime, sabotage, violence or unlawful methods of terrorism *518as a means of accomplishing industrial or political reform. The advocacy of such doctrine, whether by word of month or writing, is a felony punishable as in this chapter otherwise provided.”
“Any person who:
“1. By word of mouth or writing advocates or teaches the duty, necessity or propriety of crime, sabotage, violence or other unlawful methods of terrorism as a means of accomplishing industrial or political reform; or
“2. Prints, publishes, edits, issues or knowingly circulates, sells, distributes or publicly displays any book, paper, document or written matter in any form, containing or advocating, advising or teaching the doctrine that industrial or political reform should be brought about by crime, sabotage, violence or other unlawful methods of terrorism; or
“3. Openly, wilfully and deliberately justifies, by word of mouth or writing, the commission or the attempt to commit crime, sabotage, violence or other unlawful methods of terrorism with intent to exemplify, spread or advocate the propriety of the doctrines of criminal syndicalism; or
“4. Organizes or helps to organize or attempts to organize or becomes a member of or who, being a member thereof, continues or retains such membership or voluntarily assembles with any society, group or assemblage of persons formed to teach or advocate, or which does teach or advocate the doctrines of criminal syndicalism;
“Is guilty of a felony and punishable by imprisonment in the state prison for not more than 10 years or by a fine of not more than $5000, or both.”
This discussion may be limited to the question only as to whether petitioner was a member of an organization advocating sabotage. That he was a member of the Industrial Workers of the World is admitted. A determination is therefore necessary as to whether or not the literature found in his possession, namely the minutes of meetings of the I. W. W. and the leaflet “Three Kinds of Strikes” teach or advocate sabotage.
*519I will confine my attention to the leaflet, “Three Kinds of Strikes,” which is set out in full in the majority opinion. It is petitioner’s contention that unless the organization to which he belongs, and its publications, particularly the leaflet in question, teaches and advocates injury or destruction of property by violence, it does not teach sabotage in its statutory sense and there is no infraction of the law, while, on the other hand, it is contended that one who is a member of an organization which teaches and advocates the slowing down tactics, as outlined in the leaflet, is teaching and advocating sabotage in its statutory meaning and hence guilty of criminal syndicalism.
The general meaning of the word “sabotage” is determined in the case of State v. Dingman, 37 Ida. 253, 219 Pac. 760, 763, by reference to standard dictionaries. Webster’s New International Dictionary, edition of 1913, defines “sabotage” as “Scamped work.” It is defined in the Standard Dictionary of the same date as “any poor work or other damage done by dissatisfied workmen, also the act of producing it,” and Nelson’s Encyclopedia, edition of 1913, vol. 10, p. 489, gives it the following meaning: “The system used by certain working men in connection with or instead of a strike. It is defined as the organized hampering of production by slack work.” The New International Encyclopedia says, among other things:
“Sabotage may consist in throwing the progress of production out of order, through tampering with machinery, improper use of material, or loitering at work.”
It therefore follows that scamped work, poor work, slack work, loitering on the job, malicious waste and retarding production, all of which acts may be nonviolent, are included within the term “sabotage” as used in C. S., sees. 8580 and 8581, and a member of an organization teaching or advocating such acts is guilty of the crime of criminal syndicalism.
It is apparent that the leaflet teaches and advocates slack work, loitering on the job, poor work, retarding production, scamped work, the teaching and advocacy of which *520would constitute sabotage within the meaning of the term as heretofore defined by modem lexicons and, in the absence of qualifying terms, would fall within the provisions of the two sections 'above quoted and it will be presumed that the legislature used the word in that sense.
This court, in the case of State v. Dingman, supra, in failing to disapprove an instruction given by the trial court, in effect approved the same, in which instruction the term “sabotage” was defined in the following language :.
“You are instructed that the term ‘sabotage’ as used in the Idaho statutes in connection with the doctrine of criminal syndicalism means any unlawful and malicious damage or injury to property of an employer by an employee, or any unlawful or malicious slowing up on work or loafing on the job or withdrawing of efficiency by an employee for the purpose of causing injury or damage to the employer. The damage or injury may be caused by actually wrecking or destroying the employer’s property or by wilfully and purposely performing labor in such an inefficient or careless manner as to cause or result in damage or injury to the employer or his property, or in retarding production, or by any other wilful, malicious and intentional act or omissions on the part of the employee resulting in or intended to result in retarding production or in injury or damage to the employer or his property.”
“Sabotage” is here defined as meaning any act that results in slowing up of work, loafing on the job or withdrawal of efficiency by an employee for the purpose of causing injury or damage to the employer. Such damage or injury may be violent or nonviolent, and the petitioner has at no time maintained that “sabotage” did not mean slowing down on the job or striking on the job, or loitering at work or the withdrawal of efficiency, but has contended that the legislature was without power to make the advocacy of other than violent sabotage a crime, and with this contention the majority opinion is in accord, 'holding in effect that the kind of sabotage prohibited by statute, *521must of itself be iniquitous and criminal, and therefore violent, which is directly in opposition to the law as announced in the Dingman case and as contained in the instruction above quoted and out of harmony with C. S., secs. 8580 and 8581. The court has receded from its former position and now seeks to give a narrow or technical definition of what constitutes sabotage within the meaning of 0. S., secs. 8580 and 8581. Trial courts in instructing juries will find insurmountable difficulty in defining this term or just what the legislature meant by the use of the word “sabotage.” What the legislature had in mind was to punish just such a conspiracy as is taught and advocated in the leaflet set out in the majority opinion, which is nothing more nor less than a conspiracy to destroy property and to overturn the government in an effort to bring about industrial or political reform by other than constitutional methods. This would be a violation of the law for which the punishment has been prescribed.
Certain judicial definitions of the word “sabotage” as given in other jurisdictions, cited by petitioner, are not in point for the reason that limitations are placed upon the word by statute in those jurisdictions. Had the legislature of this state intended to limit the meaning of the word as in those jurisdictions it would have done so, but, not having done so, we are bound by the general meaning of the term as heretofore found and as it is commonly understood. In the case of Pike v. Jenkins, 12 N. H. 255, the court said:
“Mr. Justice Buller remarks, in Rex v. Inhabitants of Hodnett, 1 D. & E. 101, that ‘it is not true that courts in the exposition of penal statutes are to narrow their construction. We are to look at the words in the first instance; and when they are plain, we must decide on them; if they be doubtful, we must then have recourse to the subject matter.’ And Mr. Justice Story, in United States v. Winn, 3 Sumner, 209, observes, ‘in consulting penal statutes the proper course is to search out and to follow the true intent *522of the legislature, and to adopt that sense which harmonizes best with the context, and promotes, in the fullest manner, the apparent policy and objects of the legislature.’ ”
There may well be a question as to the wisdom and practical expediency of legislation so comprehensive and far-reaching as that enacted by the legislature in the criminal syndicalism statute. It is, however, the province of the legislative department to consider and decide what policy is best adapted to effectively combat an organized and widespread conspiracy against the security of citizens. If the legislature in its zeal has adopted provisions which are so harsh as to be of doubtful efficacy in meeting such a situation or susceptible of abuse by those charged with the administration of the law, the remedy is in an appeal to that body and not to the courts, which must consider such a statute with reference to any actual infringement of constitutional rights, but without passing upon the possible unwisdom or impolicy of its enactment. “It is the exclusive province of the legislature to declare what acts, deemed by the lawmakers inimical to the public welfare, shall constitute a crime, to prohibit the same and impose appropriate penalties for a violation thereof.. Judicial consideration of such enactments is limited to the inquiry whether the constitutional rights of the citizen are thereby violated or impaired.” (State v. Moilen, 140 Minn. 122, 1 A. L. R. 331, 167 N. W. 345.)
There is no question in this ease with regard to the lawful activities of labor organizations. “Laborers for wages have a right to form unions for the purpose of improving their economic and social conditions. They have a right to strike in concert for a lawful purpose.” (Robison v. The Hotel & Restaurant Employees’ Local, 35 Ida. 418, 27 A. L. R. 642, 207 Pac. 132.) The rights of free speech and freedom of the press may unquestionably be exercised by them, but within the same legal limitations as apply to all other classes of citizens. These considerations, however, cannot have the effect of depriving the legislature of power to enact a valid statute for the protection of the citizens of *523the state against such conspiracies to commit sabotage as are advocated in the published leaflet in evidence in this case, and to prescribe punishment for individuals who belong to organizations teaching and advocating such conspiracies. Such legislation is not in contravention of or repugnant to the federal or state constitutions.
It having been established that the leaflet, “Three Kinds of Strikes,” advocates sabotage within the meaning of C. S., secs. 8'580 and 8581, and it being conceded that the leaflet is printed, published and distributed by the organization known as the Industrial Workers of the World, of which petitioner is admittedly a member, it follows that probable cause existed which justified the committing magistrate in binding petitioner over to the district court. In my opinion the writ should be denied and the petitioner held to answer.
McCarthy, C. J., concurs in dissenting opinion.
Petition for rehearing denied.